DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “ wherein a plane of the first side of the inductor is substantially parallel to a plane of a side of the substrate, and wherein the plane of the first side of the inductor and a plane of the second side of the inductor are substantially parallel to each other.” The underlined portions of the claim render the claim indefinite. The underlined portion renders the claim indefinite. The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the planes in order to be considered “substantially parallel”. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. In geometry, a set of planes in space are parallel if the planes do not intersect.  For a set of planes to be substantially parallel there would exist some deviation from this geometric requirement however Applicant has not defined the metes and bounds of this deviation. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Furthermore, there is no objective consensus in the art of the boundaries for substantially parallel. 
US 2019/0237515 Jung [0019] (+/- 5, +/- 10, +/- 15 degrees from the target)
“In this specification, when the term such as vertical, horizontal, orthogonal or parallel is used while defining an angle, it means substantially vertical, horizontal, orthogonal, or parallel to the extent that the desired effect is not impaired, which includes, for example, an error that takes a production error or a deviation (variation), and the like, into account. For example, each case of the foregoing may include an error within about ±15 degrees, an error within about ±10 degrees or an error within about ±5 degrees”
US 2017/0234569 A1 Emmos [0103] (+/- 10 degrees from geometric parallel)
“In this, substantially parallel may be defined as being within about plus or minus 10 degrees from a geometric parallel.” 
US 9412674 Kim Col. 7 lines 1-3 (within a defined or specified tolerance)
“Substantially” parallel means that the referenced wires are parallel within a defined or specified tolerance.”
US 2019/0165237 Hertzberg [0080] (tolerance defined by this or similar aspect ratio)
“Essentially, walls 602A and 602B of trench 602 are substantially parallel within a tolerance defined by this or similar aspect ratio.” 

    PNG
    media_image1.png
    422
    468
    media_image1.png
    Greyscale

US 2011/0162712 Tillin [0063] (+/- 20 degrees)
“As used herein, "substantially parallel" is defined as two faces or planes having an angle less than 20.degree. and, more preferably, less than 10.degree. relative to each other.”
Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “wherein the edge is substantially planar, and wherein a plane of the edge is substantially perpendicular to the plane of the side of the substrate.” The underlined portions of the claim render the claim indefinite. The underlined portion renders the claim indefinite. The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the edge in order to be considered “substantially perpendicular” to the plane of the side of the substrate. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. In geometry, a set of planes in space are perpendicular if the planes intersect at a right angle (90 degrees).  For a set of planes to be substantially perpendicular there would exist some deviation from this geometric requirement however Applicant has not defined the metes and bounds of this deviation. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Furthermore, there is no objective consensus in the art of the boundaries for substantially perpendicular. 
US 2018/0287052 Wang [0065] (90 +/- 10 degrees from the target)
“In this disclosure, the term “perpendicular” includes angles within a predetermined range of 90°, accounting for limitations of precision, accuracy, tolerances, specifications, and deviations in manufacturing and measurement. For example, unless defined differently, the term “perpendicular” includes “substantially perpendicular” angles, for example, angles within a range of 90°±10°. However, in some examples, the term may be further restrictively defined, as described in the disclosure.”
US 20180138040 LaVoie [0047] (90 +/- 5 degrees) 
“Substantially perpendicular is defined herein as having an angle of 90°±5°.” 
US 20150289319 Boguslavskiy [0013] (between 75-105 degrees)
“Thus, the supporting member is movable in a moveable direction wherein the moveable direction is defined by a direction which is substantially perpendicular to the height direction (the angle is preferably in the range of 75-105°).”
US 20040056330 Egitto [0024] (greater than about 80 degrees to about 90 degrees)
“Substantially perpendicular is defined as an angle of greater than about 80 degrees to about 90 degrees.” 
Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 21 recites “wherein the edge is substantially planar, and wherein a plane of the edge is substantially perpendicular to the plane of the side of the substrate.” The underlined portions of the claim render the claim indefinite. The underlined portion renders the claim indefinite. The term "substantially" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “Substantially” is defined as "being largely but not wholly that which is specified” (see Merriam Webster online dictionary). This language is indefinite as the specification does not describe what is required of the edge in order to be considered “substantially planar”. The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. In geometry, a planar surface or object is defined by flatness and having a 2D surface where all surface points lie in the same plane.  For a surface to be substantially planar there would exist some deviation from this geometric requirement, however, Applicant has not defined the metes and bounds of this deviation. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Furthermore, there is no objective consensus in the art of the boundaries for substantially perpendicular. 
US 2012/0306085 West [0021] (feature height less than 1 micron)
“As defined herein, a "substantially planar surface" has a maximum height range of 1 .mu.m.”
US 2004/0014313 Farooq CL 2 (less than about 500 angstrom peak to peak irregularity)
“wherein the substantially planar surface is defined as less than about 500 .ANG. peak-to-peak of surface irregularity.”
US 2017/0077072 Yap [0027] (feature height less than about 30 microns) “with substantially planar backside surface (again, defined as a surface having a roughness or feature height less than about 30 μm)”
US 2016/0301355 Small [0041] (feature height less than 0.5 inches) 
“The term “substantially planar” is defined herein as a generally flat, or level surface. Said another way, the surface is flat with no surface height deviation greater than 0.5 inch.”
US 2016/0169598 Semenic [0018] (roughness value less than 10 microns) “The rigid or semi-rigid porous matrix 101 (and resulting porous thermal pad 100) may have opposite first and second sides, each having a smooth planar surface prior to assembly with a heat source and heat sink (see FIG. 2), where “smooth” is defined by a surface that is substantially planar and has a roughness value (arithmetic average) (R.sub.A) of less than 10 microns.”
US 2002/0119640 Gonzalez [0028] (roughness less than 5 angstrom RMS) 
“The term "substantially planar" is defined herein to refer to a surface defined by a roughness of less than 5 .ANG. root mean square (rms) variation, and more preferably less than 2 .ANG. rms variation.”

Therefore, the claim is rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0178786 A1 (Lambert).

Re claim 1, Lambert teaches a package comprising: 
a substrate (substrate layer 310); and 
an inductor (inductor 100) embedded within the substrate, wherein the inductor has a first side and a second side opposite the first side, wherein a plane of the first side of the inductor is substantially parallel to a plane of a side of the substrate, and wherein the plane of the first side of the inductor and a plane of the second side of the inductor are substantially parallel to each other (Inductor 100 includes layer 108 which is clearly parallel to the substrate Figs. 2-3).

    PNG
    media_image2.png
    303
    507
    media_image2.png
    Greyscale


Re claim 3, Lambert further teaches wherein the inductor includes a magnetic core (magnetic core 402) and a copper (Cu) winding inductor structure (coil 110 cut from conductive layer 108 which is disclosed to be copper [0033]).

Re claim 4, Lambert further teaches wherein the magnetic core includes at least one of: a Fe-Co or Fe-Ni based nano ferromagnetic alloy powder, or nano flakes that include CoFe204, CoNiFe, NiFeMo or NiFe (magnetic core can include magnetic particles such as nickel-zinc ferrite which would include NiFe [0027]).

Re claim 5, Lambert further teaches wherein the magnetic core is in physical contact with the Cu winding inductor structure (Fig. 3 and 4).

Re claim 6, Lambert further teaches wherein the magnetic core comprises two coupled magnetic cores (Lambert teaches that the magnetic core can include a slug material inserted into the aperture ([0027]) which when used with the magnetic paste comprises a coupled core in a single inductor. Lambert also teaches multiple inductors 100 within the substrates such that signals can transfer which would result is at least two coupled magnetic cores Fig. 6).

Re claim 7, Lambert further teaches a die (die 304) coupled to the first side of the substrate (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2017/0178786 A1 (Lambert).

Re claim 2, Lambert teaches the package of claim 1 and further teaches wherein the substrate is a coreless substrate (Lambert teaches that the substrate can be one or more substrate layers thus for two or less substrates there is would be no core).

Response to Arguments
Applicant's arguments filed 8/9/2022 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 that Lambert does not teach the newly added limitations of claim 1, specifically wherein a first side of the inductor is substantially parallel to a first side of the substrate. Applicant argues that the upper and lower surfaces of the coils 110 of the inductor are not substantially parallel to the first side of the substrate. However, as noted in the rejection above, the inductor also includes conductor layer 108 which is clearly parallel to the first side of the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGITTE A PATERSON whose telephone number is (571)272-1752. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIGITTE A. PATERSON
Primary Examiner
Art Unit 2812



/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812